UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 11-6684


MCKINDLEY TRAVIS,

                       Plaintiff – Appellant,

          v.

W. ALLAN SHARRATT, Judge,

                       Respondent – Appellee,

PATRICIA WATSON, Commonwealth Attorney; NELSON FISHER,
Commonwealth Attorney; JERRY E. WALDROP, Public Defender,

                       Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis III, Senior
District Judge. (1:11-cv-00039-TSE-JFA)


Submitted:   August 18, 2011                 Decided:   August 23, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


McKindley Travis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            McKindley     Travis    appeals    the    district    court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                        We

have     reviewed   the    record     and     find    no    reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     Travis v. Sharratt, No. 1:11-cv-00039-TSE-JFA (E.D. Va.

filed May 3, 2011 & entered May 5, 2011).                    We deny Travis’s

motions to amend his notice of appeal and his informal opening

brief.     We dispense with oral argument because the facts and

legal    contentions    are   adequately      presented     in   the    materials

before    the   court   and   argument      would    not   aid   the   decisional

process.



                                                                         AFFIRMED




                                       2